IN THE SUPREME COURT OF IOWA
                             No. 102 / 07-0286

                        Filed September 21, 2007

IN THE MATTER OF
MICHAEL PATRICK NASH,

      Applicant for the Iowa Bar Examination.


      On review of the decision of the Iowa Board of Law Examiners.



      Petitioner seeking permission to take the Iowa bar examination

requests judicial review of Iowa Board of Law Examiners’ adverse decision.

PETITION FOR PERMISSION TO TAKE BAR EXAMINATION GRANTED.



      Mark McCormick of Belin Lamson McCormick Zumbach Flynn, P.C.,

Des Moines, for applicant.



      Thomas J. Miller, Attorney General, and Jeanie Kunkle Vaudt,
Assistant Attorney General, for Iowa Board of Law Examiners.
                                             2

HECHT, Justice.

       Michael Nash seeks review of the Iowa board of law examiners’ denial

of his application to take the Iowa bar examination.                   After holding an

evidentiary hearing on the question whether Nash possesses the requisite

character and fitness to practice law, the board denied Nash’s application.

We conclude Nash has satisfied his burden to demonstrate his good moral

character and fitness to practice law. We therefore reverse the board’s

denial of his application and grant his petition for permission to take the

bar examination.

       I. Background Facts and Proceedings.

       On February 24, 2006, Michael Nash, a third-year law student at

Creighton University School of Law, submitted an application to take the

July 2006 Iowa bar exam.             Question 32(h) of the application inquired

whether Nash had ever been “formally or informally investigated,

reprimanded, disciplined, discharged or asked to resign by an employer or

educational institution for misconduct, including . . . actions in disregard

for health, safety and welfare of others.” Nash responded in the affirmative,

disclosing in 2002 he was accused of sexually abusing a minor

approximately twenty years earlier while he was employed as a Roman

Catholic priest in Juneau, Alaska.

       Upon receipt of Nash’s application, the board initiated an

investigation of his moral character and fitness to practice law. See Iowa

Ct. R. 31.9(1) (2006)1 (“The Iowa board of law examiners shall make an
investigation of the moral character and fitness of any applicant and may

procure the services of any bar association, agency, organization, or


       1All references are to the Iowa Court Rules that were in effect at the time Nash filed

his application in 2006.
                                          3

individual qualified to make a moral character or fitness report.”). After

completing its initial investigation into the sexual abuse allegations, the

board notified Nash that his application to take the bar examination had

been denied. See Iowa Ct. R. 31.11(3).

       Nash filed a timely written request for a hearing before the board. He

also requested, and the board granted, leave to take the bar examination

pending the hearing.2 The board set a hearing date and appointed one of its

attorney-members as the hearing officer.            See Iowa Ct. R. 31.11(3)(d).

Following the hearing, the hearing officer prepared a summary of the

testimony and exhibits which he provided for consideration by the other

members of the board. See Iowa Ct. R. 31.11(3)(h). The following is a brief

summary of the relevant hearing evidence.

       Nash was ordained a Roman Catholic priest in May 1980 and

assigned to a church in Juneau, Alaska. During his early years as a priest,

Nash was primarily involved in youth ministry in the Juneau diocese. In

that capacity, Nash organized and led trips outside of Alaska for children in

the diocese during the 1980s. Nash arranged the trips to occur during his

personal summer vacation time, when he would be traveling to visit friends

in the lower forty-eight states. While on the trips, the groups visited tourist

sites, cathedrals, amusement parks, and an occasional play or show. Nash

used the trips to give the children, many of whom hailed from logging

camps, a “crash course” in basic manners, a broader world view, and a

larger sense of the church. Nash invited only teenagers on these trips

because they were able to take care of their own basic needs. On occasion,

Nash piloted an airplane owned by the diocese to facilitate the trips.


       2Nash took the Iowa bar examination in July 2006, but the result has not been
published pending our determination of his character and fitness to be a member of the
Iowa bar.
                                            4

       Nash admitted he used spanking, tickling, push-ups, and sit-ups as

disciplinary techniques during the trips.               Nash further conceded he

sometimes required the boys to remove their trousers prior to the spanking,

tickling, or calisthenics. Nash denied he was sexually motivated in his

choices of these disciplinary techniques, but stated he intended the

experience to humiliate the children and encourage them to modify the

behaviors for which they were disciplined. Nash employed the spankings

and calisthenics as disciplinary techniques because as an adolescent he

had experienced similar forms of punishment at a Catholic summer camp.

       Nash also admitted that from 1981 to 2002 he often requested or

“cajoled” boys under his watch to massage his feet and neck. He typically

requested the massages when he was tired from flying, driving, or walking

for a long period of time. Nash admitted the massages occasionally may

have occurred behind closed doors with only one boy present, but denied

any sexual motivation for such conduct. Nash remained clothed at all times

during the massages.

       The board presented other evidence of alleged improprieties that were

denied by Nash. One witness, Tracy Mettler, alleged Nash disciplined him

on at least three occasions by spanking his bare buttocks. Mettler claimed

his genitals were touched by Nash during these spankings which allegedly

occurred in the late 1970s or early 1980s. Nash denies recollection of any

contact with Mettler, but admits he occasionally issued bare-bottom

spankings to children during that time period. Nash denies ever touching a

boy’s genitals while administering a spanking.3

       3In 2002 a former youth parishioner in Juneau, Joel Post, reported to the Juneau
Diocese that Nash sexually abused him repeatedly in the early 1980s. Nash steadfastly
denied the accusation. The allegations made by Post were investigated by the Juneau
Diocesan Review Board over a period of five months. The review board found Post’s
allegations were lacking in credibility and did not communicate them to the Vatican as part
                                            5

       In 1989, after receiving a complaint by a parent upset about the

disciplinary techniques used on her child during a summer trip, the bishop

of the Juneau Diocese met with Nash.                 Nash told the bishop he was

experiencing “burn-out” and was considering leaving the priesthood. In lieu

of resignation, the bishop and Nash agreed that Nash would undergo an

evaluation at a voluntary, long-term, custodial care residential center for

Roman Catholic priests. Nash entered, and completed in 1990, a five-

month residential holistic health program recommended in the evaluation

report.     The later stages of Nash’s therapy sessions focused on the

appropriateness of his disciplinary techniques and the parameters of

appropriate pastoral boundaries. The therapist recommended Nash redirect

the focus of his ministry in order to become less closely involved with

children.       The    record    evidences      that   Nash     complied      with    this

recommendation when he resumed his parish responsibilities.

       There are no allegations of improper conduct by Nash after the

summer of 1989. In 1995, he was named diocese administrator by his

fellow priests.     Nash served in this capacity managing the day-to-day

activities of the diocese until a permanent bishop was selected and installed

in 1996. In July 1999, after taking a two-year sabbatical to earn a Master’s

degree in theology with an emphasis in Christian ethics from the University

of Louvain in Belgium, Nash returned to pastor a parish in Juneau. In

2001, he was appointed vicar general of the diocese and was authorized to

take certain administrative actions in the Bishop’s absence.



______________________________
of the review board’s report that later led to Nash’s separation from the priesthood. The
board of law examiners does not rely on the Post allegations to support its determination
that Nash presently lacks the moral character to practice law in Iowa. Upon our de novo
review, we find Post’s allegations are not supported in the record, and therefore we assign
no weight to them.
                                     6

      In 2002, the Juneau Diocese investigated allegations that Nash

engaged in inappropriate conduct with parish youths in the 1980s. The

bishop appointed a review board consisting of parishioners to investigate

the allegations. Before the review board, as he later did before the Iowa

board of law examiners, Nash admitted using the disciplinary techniques

described above.    Although Nash steadfastly denied his conduct was

sexually motivated, the information developed during the investigation was

forwarded to the Vatican. On November 18, 2005, Nash was dismissed

from the clerical state ex officio et pro bono Ecclesiae (for the good of the

church).

      At the hearing before the board of law examiners, Nash offered

testimony of twelve individuals who attested to his good moral character.

These witnesses included adults from the Juneau diocese, individuals who

went on trips with Nash as youths during the 1980s, the dean and another

faculty member from the Creighton University School of Law, and a law

school classmate. In addition to the live testimony at the hearing, the board

received nearly eighty letters of support for Nash’s application.

      At the conclusion of the board hearing, counsel for the board of law

examiners requested Nash be required to undergo a full sexual abuse

evaluation. The hearing officer declined that request, but allowed Nash to

supplement the hearing record with an evaluation from a Des Moines

psychiatrist, Dr. Michael Taylor. The evaluation was performed and Dr.

Taylor opined:

      I find no evidence that Mr. Nash suffers from any diagnosable
      psychiatric disorder of any sort. Further, I find no evidence
      that Mr. Nash presents a risk of perpetrating abuse of any type
      upon any individual, minor or adult. Finally, I find no evidence
      that Mr. Nash possesses any mental disorder or personality
                                        7
      traits which would, in any way, impair his ability to maintain
      the moral character and honesty expected of an Iowa lawyer.
      After considering the hearing evidence, three members of the board

voted in favor of Nash’s admission, and three members voted against it.4
Because the vote was evenly divided, the board declared its earlier decision

affirmed by operation of law. Nash has requested our review of the board’s

determination.

      II. Scope of Review.

      This court has exclusive authority to admit persons to the practice of

law. Iowa Ct. R. 31.9(1). We therefore review the record de novo. In re

Hanus, 627 N.W.2d 223, 225 (Iowa 2001).

      III. Discussion.

      An applicant for admission to the Iowa bar has the burden to

demonstrate he or she “is a person of honesty, integrity and

trustworthiness, and one who appreciates and will adhere to the Iowa Rules

of Professional Conduct . . . .”     Iowa Ct. R. 31.5.        The board of law

examiners makes an initial determination of the applicant’s moral character

and fitness, but we have the authority to review the board’s decision. Iowa

Ct. R. 31.9(1).

      We have previously held a bar applicant must demonstrate the

requisite moral character and fitness by a convincing preponderance of the

evidence. Hanus, 627 N.W.2d at 224 (citing In re Peterson, 439 N.W.2d 165,

166 (Iowa 1989)).      Although we queried in Hanus whether it is the

applicant’s burden to prove character and fitness by a convincing

preponderance standard or by a mere preponderance of the evidence, we

concluded the burden of proof did not control the outcome in that case

      4The   hearing officer and two other attorney-members of the board voted for
admission; two lay-members and another attorney-member voted against admission. One
member abstained.
                                     8

because the applicant failed to establish his good moral character even

under a preponderance of the evidence standard. Id. We conclude a more

precise enunciation of the burden of proof is also unnecessary in this case

because Nash’s proof of his character and fitness satisfies the more exacting

convincing preponderance standard.

      Those who apply for admission to the bar must demonstrate their

honesty, integrity, and trustworthiness. Iowa Ct. R. 31.5(1). We require

these character traits of bar applicants because attorneys are put in a

position of considerable influence over their clients, whose trust in them

must remain inviolate. See Iowa Supreme Ct. Bd. of Prof'l Ethics & Conduct

v. Hill, 540 N.W.2d 43, 44 (Iowa 1995) (“A person acting in a professional

role can have a disproportionate influence on those they serve. They owe to

the public a solemn duty to use their considerable influence with utmost

discrimination. The metes and bounds of propriety in any professional

relationship must be observed scrupulously because the professional role is

held in trust.”) (quoting Fisher v. Bd. of Optometry Exam’rs, 510 N.W.2d 873,

878 (Iowa 1994)); State v. Johnson, 128 N.W. 837, 839 (Iowa 1910) (“The

relation between an attorney and his client must necessarily be one of great

confidence, and an attorney who knowingly abuses the trust and confidence

placed in him by his client is unfit for the profession and unworthy of a

place therein.”).   Nash’s admitted use of questionable disciplinary

techniques was deemed by clerical authorities an abuse of his parishioners’

trust that led to his removal from the priesthood. The board contends these

abuses of trust were so serious that Nash remains unfit to practice law

notwithstanding his completion of a treatment program, his many

subsequent years of appropriate priest-parishioner trust relationships, and

his apology to those harmed by his earlier actions. We disagree.
                                     9

      While we certainly do not condone Nash’s disciplinary techniques, we

do not believe such noncriminal acts from seventeen (or more) years ago

reflect poorly on his present moral character and fitness to practice law.

Nash utilized the techniques when he was a relatively young and

inexperienced priest dealing with misbehaving teenagers in remote logging

camps of southeast Alaska in the 1980s. While those methods of discipline

would certainly be considered inappropriate by today’s standards, when

viewed in the social and historical context in which they were applied, they

appear significantly less sinister. Bill Chalmers, a high school teacher in

Juneau, testified he used similar techniques during the same era, and did

not consider Nash’s behavior extraordinary when placed in historical

context.

      We believe Nash’s conduct over the past seventeen years is the best

indicator of his present moral character and fitness to practice law. While

passage of time between an act of misconduct and submission of an

application for admission to the bar alone will usually not be sufficient

evidence of present good moral character, see In re King, 136 P.3d 878, 885

(Ariz. 2006), we are convinced Nash came to understand certain disciplinary

techniques crossed appropriate pastoral boundaries.          Following his

treatment experience, Nash voluntarily avoided one-on-one interactions

with parish children to avoid the appearance of impropriety. In 2006, as

soon as the Catholic Church allowed him to speak with anyone involved in

its investigation, Nash issued a written apology to the children whom he

had improperly disciplined. He has earned and maintained the support,

admiration, and trust of nearly eighty individuals who testified and wrote

letters supporting his admission to the bar. Nash’s testimony at the board

hearing reflects sincere contrition for his actions in the 1980s.     When
                                    10

compared with the considerable evidence of his good moral character during

the past seventeen years, the decades-old inappropriate but noncriminal

acts admitted by Nash are insufficient to support the board’s denial of

Nash’s application to become a member of the Iowa bar.

      IV.   Conclusion.

      We have a duty to the citizens of Iowa to ensure the practice of law is

reserved for individuals who will respect the trust inherent in the lawyer-

client relationship.   We conclude Michael Nash has established by a

convincing preponderance of the evidence he possesses the requisite moral

character and fitness for admission to the Iowa bar. We therefore grant his

application to take the Iowa bar examination.

      PETITION FOR PERMISSION TO TAKE BAR EXAMINATION

GRANTED.

      All justices concur except Wiggins, J., who dissents.
                                    11

                                                #102/07-0286, In re Nash

WIGGINS, Justice (dissenting).

      I respectfully dissent. As late as October 26, 2006, Nash filed a

signed document acknowledging the public could consider his prior actions

as sexual abuse. In this document, he stated:

      I have come to realize that regardless of my intentions, these
      forms of discipline were inappropriate; more recently, these
      forms of discipline have even come to be considered by some to
      be sexually abusive. Indeed, I have since learned that these
      and other actions of mine were subjectively experienced as
      sexually abusive by a few boys with whom I had interacted.

I agree the acts to which Nash admitted to doing can be characterized as

sexually abusive.

      The majority bases its decision that Nash has the requisite moral

character and fitness for admission to the Iowa bar on Nash’s conduct over

the last seventeen years of his life. But as the majority notes, the last

seventeen years occurred after Nash entered a comprehensive five-month

inpatient treatment program for the complaints Nash acknowledged could

be construed as sexually abusive.

      In another signed document, dated October 26, 2006, Nash opines
the treatment he received allowed him to understand his actions were

inappropriate. In discussing his treatment, he states:

      You should know that some years ago, I participated in a
      renewal program where I addressed, among many other topics,
      my dealings with young people. I came to understand it was
      inappropriate and wrong of me to treat them as I did. I assure
      you I have not done such a thing for many, many years, nor
      will I in the future.

Unfortunately, any records of the treatment, diagnosis, or prognosis from

that comprehensive inpatient program were unavailable to the board of law

examiners or us for review.
                                     12

      Due to the prior admitted allegations and the unavailability of the

prior treatment records, the board asked Nash to submit to a

comprehensive evaluation to determine if he presents a risk to perpetrate

sexual abuse.   Nash refused, but instead saw a local psychiatrist, Dr.

Michael Taylor, for an opinion on this subject. Although Dr. Taylor is a

board certified psychiatrist, the record does not establish that he has

special training or certification in the area of sexual abuse. Additionally,

Dr. Taylor reached his conclusions after a brief visit, rather than through a

comprehensive inpatient evaluation.

      Under these circumstances, I do not feel Nash met his high burden to

prove by a convincing preponderance of evidence that he has the requisite

moral character and fitness for admission to the Iowa bar. However, I

would not reject Nash’s application at this time. Before making a final

decision, I would require Nash to complete the comprehensive inpatient

treatment as requested by the board.       Consequently, without such an

evaluation I am unwilling to take the same chance as the majority to admit

him as a member of the Iowa bar.